Citation Nr: 0838178	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-08 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for atrophy and 
weakness of the left shoulder and proximal muscles of the 
left arm due to brachial neuritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1968 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 

REMAND

In June 2008, the veteran testified that during service he 
fell off a truck, injured his left arm and was treated at the 
Reynolds Army Hospital at Fort Sill, Oklahoma.   The 
inpatient records have not been requested. 

Under 38 C.F.R. § 3.159, VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate at claim, 
including a claimant, who is attempting to reopen a finally 
decided claim.  The duty to assist extends to obtaining 
records in the custody of a Federal department or agency.  

Therefore under the duty to assist and to ensure procedural 
due process, the claim is REMANDED for the following action:

1. Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (new and 
material evidence needed to reopen the 
claim, as well as, the evidence to 
establish the underlying claim and the 
reason for the previous denial of the 
claim).
2. Request inpatient records from the 
Reynolds Army Hospital at Fort Sill, 
Oklahoma, covering the period from May 
1970 to August 1971. 

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnished 
the veteran a supplemental statement of 
the case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

